Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Notice of Allowance is in response to applicant’s amendments/remarks filed on 03/04/2022. Claims 1- 20 are allowed.

Claim Status:
Amended claims: 1, 8-9, 16 and 19.

Pending claims: 1-20.



Allowable Subject Matter
The following is an examiner’s statement of reasons for the indication of allowance:
Independent claims 1,8 and 16 and their dependent claims 2-7, 9-15, and 17-20 respectively are allowed because the closest prior art of record and references of Defosse (US 2006/0167967 A1) in view of Rudick (US 2009/0069932 A1), and  Yeo (US 2006/0096997 A1)  in any combination do not teach or render obvious to one of ordinary skill in the art, a beverage vending device comprising the steps of establishing contact with a second beverage vending device on an available network; receiving inventory information associated with the second beverage vending device; receiving a request from a consumer to dispense a desired beverage; determining that the desired beverage cannot be dispensed by the beverage vending device; utilizing the inventory information to determine that the second beverage vending device can dispense the desired beverage; providing the consumer a choice to either go to the second beverage vending device to request a dispense of the desired beverage or stay at the beverage vending device and choose an alternate beverage to be dispensed; receiving a second request from the consumer to dispense a second beverage; and instructing the beverage dispensing device to dispense the second beverage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Yoakim et al (US 2012/0152125 A1) discloses Beverage Machine for a Network.
Howell et al (US 6,462,644 B1) discloses Network of Vending Machines connected interactively to Database Building Host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

      /HATEM M ALI/
Examiner, Art Unit 3691